DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-38 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24 and 27 recite the limitation "the communication management resource."  There are insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10-12, 17, 18, 19, 20, 28-30 and 35-38 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Mah et al. (hereinafter Mah) (US 20060274764 A1).
As to claim 1, Mah teaches a method comprising: 
operating a communication device [FIG. 2] [0017: access point or gateway 200] in a normal operational mode in which 5the communication device is powered via a main power source [0018: “In normal operation, power is provided through main power supply 206.”], the communication device supporting voice communications over a communication link via first circuitry and non-voice communications via second circuitry [0020: “On the :AN side, gateway 200 could include an Ethernet port or switch 216 for allowing connectivity to LAN devices.”] [0021: “Gateway 200 also includes one or more analog phone ports 222 to provide voice service through analog phone devices.”]; 
from a power management resource, receiving notification indicating that the communication device is supplied with power in accordance with a battery 10backup mode in which the communication device is powered via a battery backup source instead of the main power source [0024: “However, when charging circuit 204 detects a power outage or disruption to main power supply 206, charging circuit 204 draws power from reserve power supply 208. When this happens, charging circuit 204 transmits a signal to processor 202 to indicate that power is no longer being provided by main power supply 206.”]; and 
via a controller of the communication device, in response to receiving the notification, continue powering the first circuitry and depowering the second circuitry of the communication device [0024: “Processor 202 then continues to route or control 
As to claim 2, Mah teaches wherein powering the first circuitry includes: during the battery backup mode in which the communication device is powered via the battery backup source instead of the main power source, continuously powering both a transmitter interface and a receiver interface of the 20communication device that provides phone connectivity through the communication device over the communication link to a remote destination [0024: “Processor 202 then continues to route or control power to WAN connection circuitry 214”] [0019: “On the WAN side, gateway 200 has a WAN interface 214, which can be a modem, serial port, DSL, or an Ethernet port as the WAN connection to a cable modem or DSL modem.”] [0016: “Gateway 102 draws power from the reserve power supply and provides that power to WAN components and interfaces needed to make VoIP calls, such as lifeline calling.”].
As to claims 10-12, Mah teaches the method as in claim 1 further comprising: via an agent executing associated with the communication device during a battery backup mode in which the communication device is powered via the 15battery backup source, monitoring a status of a phone device coupled to the communication device; and communicating a message from the agent over the communication link to a 
As to claim 17, Mah teaches the method as in claim 1 further comprising: receiving a communication from the power management resource during a battery backup mode in which the communication device is powered via the battery backup source, the communication indicating a status of the power 30 management resource; andDocket No.: CHTR-2019-132 -36-transmitting the communication from the communication device over the communication link to a communication management resource [0024: “when charging circuit 204 detects a power outage or disruption to main power supply 206…when this happens, charging circuit 204 transmits a signal to processor 202 to indicate that power is no longer being provided by main power supply 206.”] [0033: “When power from the main power supply is detected, the gateway resume normal operation with power from the main power supply provided to the gateway components”].
As to claim 18, Mah teaches the method as in claim 1 further comprising: 5monitoring an attribute of the communication device during a battery backup mode in which the communication device is powered via the battery backup source; producing status information associated with the monitored attribute; and communicating the 
As to claims 19, 20, 28-30, 35 and 36, they relate to system claims comprising the similar subject matters claimed in claims 1, 2, 10-12, 17 and 18. Therefore, they are rejected under the same reasons applied to claims 1, 2, 10-12, 17 and 18.
As to claims 37 and 38, they relate to computer-readable storage medium hardware comprising the similar subject matters claimed in claim 1. Therefore, they are rejected under the same reasons applied to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3, 4, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mah et al. (hereinafter Mah) (US 20060274764 A1), in view of Overcash et al. (hereinafter Overcash) (US 20130191663 A1).
As to claim 3, Mah teaches the method as in claim 1 further comprising: and operating the communication device in a second power saving mode during a battery backup mode in which the communication device is powered via the battery backup source instead of the main power source [0024: “Processor 202 then continues to route or control power to WAN connection circuitry 214, flash memory 224, RAM 226, and analog phone port 222 to enable the system to maintain communication, such as for emergency 911 calls. Other components and ports are shut down…by processor 202”], but does not teach operating the communication device in a first power saving mode during 25the normal operational mode.
Overcash teaches operating a communication device [modem] in power saving mode during a normal operation mode [main power supply mode] [FIG.5].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of placing the communication device in power saving mode during supplied with main power supply as suggested in Overcash into Mah. One having ordinary skill would have been motivated to make such modification to reduce power consumption.
As to claim 4, Wah teaches the method as in claim 3 further comprising: implementing variable power saving settings of the communication device during the second power saving mode depending on conditions of operating the communication 
As to claims 21 and 22, they relate to system claims comprising the similar subject matters claimed in claims 21 and 22. Therefore, they are rejected under the same reasons applied to claims 21 and 22.

Claims 5-9 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mah et al. (hereinafter Mah) (US 20060274764 A1), in view of Tyagi et al. (hereinafter Tyagi) (US 20170142048 A1).
As to claims 5 and 6, Mah does not teach the method as in claim 1 further comprising: during a battery backup mode in which the communication device is powered via the battery backup source instead of the main power source, communicating a message over the communication link to a communication management resource, the message notifying the communication management 10resource that the communication device is operating in the battery backup mode; receiving communications over the communication link from the communication management resource, the communications controlling settings of 15the communication device during the battery backup mode.
Tyagi teaches that a communication device sends message about battery status to a server, and receives response from the serve [0031: “The e-mail client can notify the secure-email gateway or mail server when its battery level has reached a predefined 
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of notifying server about battery status as suggested in Tyagi into Mah. One having ordinary skill would have been motivated to make such modification to conserves battery life for the communication device.
As to claims 7 and 8, Tyagi further teaches the method as in claim 1 further comprising: during a battery backup mode in which the communication device is powered via the battery backup source instead of the main power source, 20detecting an event associated with the battery backup source; and in response to detecting the event, communicating a message over the communication link to a communication management resource, the message notifying the communication management resource of the event, wherein the event is detection of available power in the battery backup source being below a threshold value, the method further comprising: receiving communications over the communication link from the communication management resource, the communications controlling settings of Docket No.: CHTR-2019-132 -34- the communication device during the battery backup mode in response to receiving notification of the event; and implementing the settings as specified by the communications, the implemented settings further reducing power consumption by the communication 5device in the battery backup mode [0031: “The e-mail client can notify the secure-email gateway or mail server when its battery level has reached a predefined level. As a result, the secure e-mail gateway can reduce the number of e-mail message that will trigger a notification to 
As to claim 9, Tyagi teaches wherein the communication management resource is operative to: i) retrieve usage information associated with the communication device [0032: “at step 300, the secure e-mail gateway can receive a message from the e-mail client that contains device battery level information or a command to engage filtered e-mail mode.”], ii) analyze usage of the communication device during the normal mode [0035: “At step 302, the secure e-mail gateway can check the device’s battery level included in the message. The secure e-mail gateway can store a predefined level, such as fifteen percent, and determine whether battery level has reached or fallen below that predefined level at step 304.”], 10and iii) produce the settings controlling the communication device [0036: “If the battery level is below the threshold, the secure e-mail gateway can engage filtered synchronization mode at step 308”].
As to claims 23-27, they relate to system claims comprising the similar subject matters claimed in claims 5-9. Therefore, they are rejected under the same reasons applied to claims 5-9.

Claims 15, 16, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mah et al. (hereinafter Mah) (US 20060274764 A1), in view of Crisp (US 9032231 B1).
As to claim 15 and 16, Mah does not teach the method as in claim 1 further comprising: at the communication device, during a battery backup mode in which the 15communication device is powered via the battery backup source, receiving a command over the communication link; and communicating the command to the power 
Crips teaches polling a power monitoring circuit to determining the status of main power supply [col. 7, lines 30-34: “The power saving logic (e.g., power saving logic 270 of FIG. 2) polling can occur by sending and/or receiving requests to power monitoring logic (e.g., power monitoring logic 280 of FIG. 2) to identify the status of external power (e.g., external power 160 of FIG. 1).”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of polling  the power monitoring circuit to determine the status of the external power supply as suggested in Crips into Mah. One having ordinary skill would have been motivated to use this alternative method for determining the status of the main power supply in the teaching of Mah.
As to claims 33 and 34, they relate to system claims comprising the similar subject matters claimed in claims 15 and 16. Therefore, they are rejected under the same reasons applied to claims 15 and 16.

Allowable Subject Matter
Claims 13, 14, 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Soto et al., US 20080159744 A1.
Zhang et al., US 20030135773 A1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486.  The examiner can normally be reached on M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUXING CHEN/           Primary Examiner, Art Unit 2187